DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, and 15 are rejected under 35 USC § 103 as being unpatentable over Lee (Lee, Chang-soo et al., US 20140098095 A1) in view of Matsumoto (Matsumoto, Shohei, US 20140313439 A1). 
Regarding claim 1, Lee discloses a display device (Lee describes a display apparatus, or display device; see [0003]) comprising: 
a first substrate 
a display part including a plurality of pixels, the display part having a first side and a second side facing the first side (Lee describes a display panel, or display part 113 and shows a display part 113 having a left or a first side and a right or a second side opposite the first or left side; see Fig. 2; [0054]); 
a first sensor element part overlapping with the display part (Lee describes a display 110 overlapped by a first sensor element or a bend sensor 12-1; see Fig. 3A, [0066]); 
and second sensor element parts, wherein a first one of the second sensor element parts is provided at a first region of the display part along the first side of the display part (Lee shows a first region along a first side of a display 110 overlapped by a first one of a second sensor element part, or a bend sensor 11-1; see Fig. 3A, [0066]), 
a second one of the second sensor element parts is provided a second region of the display part along the second side of the display part (Lee shows a second region along a second side of a display 110 overlapped by a second one of a second sensor element part, or a bend sensor 11-5; see Fig. 3A, [0066]), 
and a third one of the second sensor element parts is overlapped with a third region located intermediate between the first side and the second side of the display part (Lee shows a third region between a first and second region of a display 110 overlapped by a third one of a second sensor element part, or a bend sensor 11-3; see Fig. 3A, [0066]), 
wherein the display part, the first sensor element part, and the second sensor element parts are provided between the first substrate and describes first and second sensor element parts 12-1, 11-1, 11-3, and 11-5 between a first substrate 111 and a top-most protective layer 114; see Fig. 2), 
wherein the first sensor element part is configured to detect presence or absence of an object touching the first substrate or the second substrate (Lee describes a sensor 120 which includes multiple types of sensors such as bend sensors; see [0063], [0229], [0305]; strain gages; see [0072]; a plurality of acceleration sensors; see [0118], [0197]; resistive or capacitive touch sensors sensing touch coordinates and touch size; see [0125]; a gyro sensor or a geomagnetism sensor for location and orientation; see [0173], [0213]; proximity sensors and acceleration sensors; see [0259], [0299]), 
and wherein the second sensor element parts are configured to detect distortion of at least one of the first substrate and the second substrate (Lee describes substrate 111 deforming, or distorting in response to external pressure; see [0052]; Lee also describes metal strain gages, or sensor elements detecting display 110 surface deformation; see [0073]). 
Lee differs from the instant invention only in that Lee does not appear to expressly disclose: a second substrate. 
However, in an analogous field of endeavor, Matsumoto discloses a display device with an integral touch panel (Matsumoto; see [0003]) containing 
a second substrate (Matsumoto describes a second substrate 220; see Fig. 3, [0029]).
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Lee’s display device containing a display panel having a plurality of pixels and multiple sensor elements detecting touch and panel bend, all formed between a first flexible substrate and a protective layer, with Matsumoto’s display device with an integral touch panel containing a second substrate, especially when considering the motivation to modify Lee with Matsumoto arising from the stated desire to provide a display device and a display device having a reduced size or thickness (Matsumoto; see [0008], [0009]). 
Regarding claim 2, Lee and Matsumoto disclose the display device according to claim 1, 
wherein each of the second sensor element parts includes a distortion sensor comprising one of a metal thin film resistor and a piezoelectric element (Lee describes a sensor 120 which includes multiple types of sensors such as bend sensors; see [0063], [0229], [0305]; Lee also describes a sensor 120 including metal strain gages, or resistive elements used in detecting display 110 surface deformation; see [0072], [0073] Lee also describes a sensor 120 including a piezo film embedded in the display 110 to output electric signal corresponding to the size of pressure resulting from a touch or bending input; see [0305], [0310]). 
The motivation to combine presented prior applies equally here. 
Regarding claim 3, Lee and Matsumoto disclose the display device according to claim 1, 
wherein the display part is capable of being bent at the third region (Lee shows a third region between a first and second region of a display 110 overlapped by a third one of a second sensor element part, or a bend sensor 11-3; see Fig. 3A, [0066]).
The motivation to combine presented prior applies equally here.
Regarding claim 4, Lee and Matsumoto disclose the display device according to claim 3, 
wherein the second sensor element parts are configured to determine whether a curvature of the third region is larger than or equal to a set value (Lee describes a flexible display sensing bending from an external force; see [0061]; Lee also describes a controller 130 taking action when a display 110 is bent at a specific angle; see [0255]; one of ordinary skill in the art before the effective filing date would have inferred the ability to determine whether a curvature of a third region is larger than or equal to a set value from Lee’s above disclosure), 
and wherein, when the curvature of the third region is larger than or equal to the set value, the display part is configured to display an image for operation of the display device on the first region (Lee describes displaying an image on a sub-region according to a division at a detected bend; see Fig. 33, [0282]).
The motivation to combine presented prior applies equally here.
Regarding claim 5, Lee and Matsumoto disclose the display device according to claim 1, 
wherein the display part is capable of being bent at the first region (Lee describes detecting a bend and shows a bend line at a display 110 edge area, such as the first region along a first side; see Figs. 3A, 5, 6B, [0066], [0083], [0088], [0110]), 
wherein the second sensor element parts are configured to determine whether a curvature of the first region is larger than or equal to a set value (Lee shows a first region along a first side of a display 110 overlapped by a first one of a second sensor element part, or a bend sensor 11-1; see Fig. 3A, [0066]; Lee also describes a controller 130 taking action when a display 110 is bent at a specific angle; see [0255]; one of ordinary skill in the art before the effective filing date would have inferred the ability to determine whether a curvature of a first region is larger than or equal to a set value from Lee’s above disclosure), 
and wherein, when the curvature of the first region is larger than or equal to the set value, the display part is configured to display an image for operation of the display device on the first region (Lee describes displaying an image on a sub-region according to a division at a detected bend; see Fig. 33, [0282]). 
The motivation to combine presented prior applies equally here. 
Regarding claim 8, Lee and Matsumoto disclose the display device according to claim 1, 
wherein the display part includes an organic EL element (Lee describes an organic light emitter, or an organic electroluminescent element; see [0005], [0055], [0059]-[0060], [0276]).
The motivation to combine presented prior applies equally here.
Regarding claim 9, Lee discloses a display device (Lee describes a display apparatus, or display device; see [0003]) comprising: 
a first substrate and 
a display part including a plurality of pixels between the first substrate and the second substrate, the display part having a first side and a second side facing the first side (Lee describes a display panel, or display part 113 and shows a display part 113 having a left or a first side and a right or a second side opposite the first or left side; see Fig. 2; [0054]); 
a first sensor element part overlapping with the display part (Lee describes a display 110 overlapped by a first sensor element or a bend sensor 12-1; see Fig. 3A, [0066]); 
and second sensor element parts, wherein a first one of the second sensor element parts is provided at a first region of the display part along the first side of the display part (Lee shows a first region along a first side of a display 110 overlapped by a first one of a second sensor element part, or a bend sensor 11-1; see Fig. 3A, [0066]), 
a second one of the second sensor element parts is provided a second region of the display part along the second side of the display part (Lee shows a second region along a second side of a display 110 overlapped by a second one of a second sensor element part, or a bend sensor 11-5; see Fig. 3A, [0066]), 
and a third one of the second sensor element parts is overlapped with a third region located intermediate between the first side and the second side of the display part (Lee shows a third region between a first and second region of a display 110 overlapped by a third one of a second sensor element part, or a bend sensor 11-3; see Fig. 3A, [0066]), 
wherein the first sensor element part is configured to detect presence or absence of an object touching the first substrate or 120 which includes multiple types of sensors such as bend sensors; see [0063], [0229], [0305]; strain gages; see [0072]; a plurality of acceleration sensors; see [0118], [0197]; resistive or capacitive touch sensors sensing touch coordinates and touch size; see [0125]; a gyro sensor or a geomagnetism sensor for location and orientation; see [0173], [0213]; proximity sensors and acceleration sensors; see [0259], [0299]), 
wherein the second sensor element parts are configured to detect distortion of at least one of the first substrate and the second substrate (Lee describes substrate 111 deforming, or distorting in response to external pressure; see [0052]; Lee also describes metal strain gages, or sensor elements detecting display 110 surface deformation; see [0073]), 
wherein the display part is capable of being bent at the third region (Lee shows a third region between a first and second region of a display 110 overlapped by a third one of a second sensor element part, or a bend sensor 11-3; see Fig. 3A, [0066]), 
wherein the second sensor element parts are configured to determine whether a curvature of the third region is larger than or equal to a set value (Lee describes a flexible display sensing bending from an external force; see [0061]; Lee also describes a controller 130 taking action when a display 110 is bent at a specific angle; see [0255]; one of ordinary skill in the art before the effective filing date would have inferred the ability to determine whether a curvature of a third region is larger than or equal to a set value from Lee’s above disclosure), 
and wherein, when the curvature of the third region is larger than or equal to the set value, the display part is configured to display a first image for operation of the display device on the first region (Lee describes displaying an image on a sub-region according to a division at a detected bend; see Fig. 33, [0282]). 
Lee differs from the instant invention only in that Lee does not appear to expressly disclose: a second substrate. 
However, in an analogous field of endeavor, Matsumoto discloses a display device with an integral touch panel (Matsumoto; see [0003]) containing 
a second substrate (Matsumoto describes a second substrate 220; see Fig. 3, [0029]).
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Lee’s display device containing a display panel having a plurality of pixels and multiple sensor elements detecting touch and panel bend relative to a set value in multiple regions, all formed between a first flexible substrate and a protective layer, with Matsumoto’s display device with an integral touch panel containing a second substrate, especially when considering the motivation to modify Lee with Matsumoto arising from the stated desire to provide a display device and a display device having a reduced size or thickness (Matsumoto; see [0008], [0009]).  
Regarding claim 10, Lee and Matsumoto disclose the display device according to claim 9, 
wherein each of the second sensor element parts includes a distortion sensor comprising one of a metal thin film resistor and a piezoelectric element (Lee describes a sensor 120 which includes multiple types of sensors such as bend sensors; see [0063], [0229], [0305]; Lee also describes a sensor 120 including metal strain gages, or resistive elements used in detecting display 110 surface deformation; see [0072], [0073] Lee also describes a sensor 120 including a piezo film embedded in the display 110 to output electric signal corresponding to the size of pressure resulting from a touch or bending input; see [0305], [0310]).
The motivation to combine presented prior applies equally here. 
Regarding claim 11, Lee and Matsumoto disclose the display device according to claim 9, 
wherein when the curvature is larger than or equal to the set value, the display part is configured to display a second image for operation of the display device on the second region (Lee describes displaying an image on a sub-region according to a division at a detected bend; see Fig. 33, [0282]).
The motivation to combine presented prior applies equally here. 
Regarding claim 12, Lee and Matsumoto disclose the display device according to claim 9, 
wherein the display part is capable of being bent at the first region (Lee describes detecting a bend and shows a bend line at a display 110 edge area, such as the first region along a first side; see Figs. 3A, 5, 6B, [0066], [0083], [0088], [0110]), 
wherein the second sensor element parts are configured to determine whether a curvature of the first region is larger than or equal to a set value (Lee shows a first region along a first side of a display 110 overlapped by a first one of a second sensor element part, or a bend sensor 11-1; see Fig. 3A, [0066]; Lee also describes a controller 130 taking action when a display 110 is bent at a specific angle; see [0255]; one of ordinary skill in the art before the effective filing date would have inferred the ability to determine whether a curvature of a first region is larger than or equal to a set value from Lee’s above disclosure), 
and wherein, when the curvature of the first region is larger than or equal to the set value, the display part is configured to display an image for operation of the display device on the first region (Lee describes displaying an image on a sub-region according to a division at a detected bend; see Fig. 33, [0282]).
The motivation to combine presented prior applies equally here.
Regarding claim 15, Lee and Matsumoto disclose the display device according to claim 9, 
wherein the display part includes an organic EL element (Lee describes an organic light emitter, or an organic electroluminescent element; see [0005], [0055], [0059]-[0060], [0276]).
The motivation to combine presented prior applies equally here. 

Claims 6-7 and 13-14 are rejected under 35 USC § 103 as being unpatentable over Lee (Lee, Chang-soo et al., US 20140098095 A1) in view of Matsumoto (Matsumoto, Shohei, US 20140313439 A1) and further in view of Hashida (Hashida, Junji, US 20080225015 A1). 
Regarding claim 6, Lee and Matsumoto disclose the display device according to claim 1, further comprising 
formed of a flexible substrate 111; see Figs. 1, 2, [0047], [0049]-[0052]; it would have been obvious for one of ordinary skill in the art before the effective filing date to duplicate Lee’s flexible substrate 111 on the opposite side of the display part 113, as is shown by Matsumoto’s second substrate 220),  
wherein the 
and wherein the 
Lee and Matsumoto differ from the instant invention only in that Lee and Matsumoto do not disclose: a third substrate and a fourth substrate.
However, in an analogous field of endeavor, Hashida discloses a touch-input display device (Hashida; see [0017]) containing 
a third substrate and a fourth substrate (Hashida describes a third substrate 22 and a fourth substrate 26 between an upper substrate 23 and a lower substrate 14; see Figs. 2, 3A, [0034]-[0038]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Lee’s and Matsumoto’s display device containing a display panel having a plurality of pixels and including an integral touch panel formed of multiple sensor elements detecting touch and panel bend, all disposed between a first flexible substrate and a second flexible substrate, with Hashida’s touch-input display device containing a third substrate and a fourth substrate, especially when considering the motivation to modify Lee and Matsumoto with Hashida arising from the stated desire to and achieve a low-profile planar input unit utilizing a change in electrostatic capacitance, in which a display unit is incorporated (Hashida; see [0009], [0015]).
Regarding claim 7, Lee, Matsumoto, and Hashida disclose the display device according to claim 6, 
wherein the display part is capable of being bent along a region between the third substrate and the fourth substrate (Hashida describes a coupling portion 24 between substrates 23 and 25 which passes through a hinge unit; see Fig. 3B, [0036]; Lee describes detecting a bend and shows a bend line at point A on Fig. 6B; see also Figs. 3A, 5, [0066], [0083], [0088], [0110]; one of ordinary skill in the art before the effective filing date would have inferred an ability to bend a display along a line between two display regions, such as along Lee’s bend sensor 11-3 of Fig. 3A, given Lee’s and Hashida’s above disclosures). 
The motivation to combine presented prior applies equally here. 
Regarding claim 13, Lee and Matsumoto disclose the display device according to claim 9, further comprising 

wherein the 
and wherein the 
Lee and Matsumoto differ from the instant invention only in that Lee and Matsumoto do not disclose: a third substrate and a fourth substrate.
However, in an analogous field of endeavor, Hashida discloses a touch-input display device (Hashida; see [0017]) containing 
a third substrate and a fourth substrate (Hashida describes a third substrate 22 and a fourth substrate 26 between an upper substrate 23 and a lower substrate 14; see Figs. 2, 3A, [0034]-[0038]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Lee’s and Matsumoto’s display device containing a display panel having a plurality of pixels and multiple sensor elements detecting touch and panel bend relative to a set value in multiple regions, all formed between a first flexible substrate and a second flexible substrate, with Hashida’s touch-input display device containing a third substrate and a fourth substrate, especially when considering the motivation to modify Lee and Matsumoto with Hashida arising from the stated desire to and achieve a low-profile planar input unit utilizing a change in electrostatic capacitance, in which a display unit is incorporated (Hashida; see [0009], [0015]).
Regarding claim 14, Lee and Matsumoto disclose the display device according to claim 13, 
wherein the display part is capable of being bent along a region between the third substrate and the fourth substrate (Hashida describes a coupling portion 24 between substrates 23 and 25 which passes through a hinge unit; see Fig. 3B, [0036]; Lee describes detecting a bend and shows a bend line at point A on Fig. 6B; see also Figs. 3A, 5, [0066], [0083], [0088], [0110]; one of ordinary skill in the art before the effective filing date would have inferred an ability to bend a display along a line between two display regions, such as along Lee’s bend sensor 11-3 of Fig. 3A, given Lee’s and Hashida’s above disclosures).
The motivation to combine presented prior applies equally here. 

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Kang, Seok-Myong et al., US 20130100053 A1, describes a touch-sensing, flexible display having a substrate formed of an upper and lower surface (see Fig. 1), but does not expressly describe a plurality of pixels; 
Park, Jiyoung et al., US 20140062976 A1, describes a touch-sensing, flexible display (see Fig. 2), but does not describe a substrate formed of an upper and lower surface and does not expressly recite a plurality of pixels; 
Suzuki, Seiji et al., US 20130120239 A1, describes a touch-sensing flexible display having a substrate formed of a top and bottom side, and a plurality of curvature sensors (see Fig. 1), but does not expressly recite a plurality of pixels; 
Kikuchi, Fumiko et al., US 20070085845 A1, describes a touch-sensing, flexible display having a substrate formed of an upper and lower surface (see Fig. 3A, [0095]), but does not expressly describe a plurality of pixels; 
Park, Jung-Mok, US 20150022732 A1, describes a touch-sensing, flexible display having a substrate formed of an upper and lower surface, including sensors formed of a metal (see Fig. 2, [0057]), but does not expressly describe a plurality of pixels. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Eurice/Primary Examiner, Art Unit 2693